Citation Nr: 1545980	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis of the right foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for plantar fasciitis of the left foot with onychocryptosis of left great toe, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision.

The appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has records in the Virtual VA claims processing system. A review of the Veteran's Virtual VA  file reveals documents that are either duplicative of those in the VBMS file or irrelevant to the issues on appeal.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the electronic claims file reveals that further action in this appeal is warranted.  
The Veteran contends that his right and left  foot disabilities are  more severe than reflected in each  currently assigned disability rating.  

In an August 2014 statement, his s representative asserted that the conditions had worsened since the December 2010 VA examination and that the Veteran should be afforded a new VA examination.  

The record reveals that the  Veteran was last afforded a VA examination in April 2012.  However, the Board finds that the report of that examination does not include sufficient clinical findings/opinions to assess the severity of the foot disabilities under consideration.  Notably, in addition to the Veteran's currently service-connected foot disabilities, the April 2012 examiner diagnosed bilateral metatarsalgia (which was not diagnosed in December 2010).  However, the examiner did not address the relationship, if any, between metatarsalgia affecting each foot, and each service-connected foot disability.  The Board emphasizes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to a veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2015).   The Board also notes that, after the April 2012 VA examination, VA treatment records show that the Veteran underwent a right great toenail removal in April 2012 and a left great toenail removal in August 2012.  

Given all the above, the Board thus finds that a new VA examination is warranted to ascertain the current nature and severity of the Veteran's service-connected right and left  foot disabilities.  See 38 U.S.C.A. § 5103A (West 201302); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also  Snuffer v. Gober, 10 Vet. App. 400 (1997) noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating]).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated from December 2014 to the present.  

The AOJ should also give the Veteran an opportunity to present additional information and/or evidence pertinent to the increased rating claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims for higher rating for right and left foot disabilities that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA examination of his feet by an appropriate medical professional.

The contents of the entire, electronic claims file,  to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

Specifically, the examiner should identify, and comment upon the severity, of all manifestations of each service-connected foot disability:  plantar fasciitis of the right foot and plantar fasciitis of the left foot with onychocryptosis of left great toe.  The examiner should fully describe the functional effects of each disability on activities of daily living, to include employment.

In doing so, with respect to diagnosed bilateral metatarsalgia (see April 2012 VA examination report), the examiner should indicate whether metatarsalgia of each foot represents a manifestation, or a progression, of each service-connected disability.  If not, the examiner should clearly indicate whether it is medically possible to separate the symptoms/effects of diagnosed metatarsalgia from those associated with each service-connected foot disability.  

The examiner should also indicate whether removal of  right great toenail and left great toenail in April 2012 and August 2012, respectively, represent associated impairment for each foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim for increased rating in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication) and legal authority..

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


